Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The added limitations to claim 1 are not taught by the prior art of record, as persuasively argued in Applicant’s remarks dated 9/21/2021 (see pp. 9-15). 
Notably, Pindl et al. (US 10,217,913) teaches a method in which LEDs are bonded to an auxiliary carrier 5 using a flat adhesive 41 first formed on the carrier. Similar to the claimed invention, upon bonding the LEDs to the carrier, the adhesive spreads up on a lateral surface of each of the LEDs so that the part of the bonding member continuously extends between adjacent LEDs, and so that an outer surface of the part of the bonding member forms a recess inwardly curved toward the carrier between adjacent LEDs. See FIG. 2A-B. However, this is a step in a process in which the adhesive and the auxiliary carrier are subsequently removed. See FIG. 2C-D. This is a field of invention different from that of Applicant’s invention and references such as Hung and Kazu, in which a permanent adhesive bonds LEDs to a permanent member. Thus, one of ordinary skill in the art would see no reason to combine Pindl with Hung and/or Kazu to arrive at the claimed invention.
Thus, claim 1 and those claims dependent thereon are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.